Case 1:21-po-00093-WRP Document 1 Filed 07/14/21 Page 1 of 3          PageID #: 1


                                                                    FILED IN THE
                                                           UNITED STATES DISTRICT COURT
                                                                DISTRICT OF HAWAII
                                                              Jul 14, 2021, 8:15 am
JUDITH A. PHILIPS                                          Michelle Rynne, Clerk of Court

Acting Uni ted States Attorney
District of Hawaii


JONATHAN L. KOPECKY
Special Assistan t U.S . Attorney
PJKK Federal Bldg. , Room 6-100
300 Ala Moana Boulevar d
Honolulu , Hawaii 96850
Telephon e : ( 808) 541-2850
Facsimil e : ( 808) 541-2958
Email :  jonathan .l .kopecky . mil@mai l.mil

Attorney s for Plaintif f
UNITED STATES OF AMERICA

                  IN THE UN ITE D STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,               PO . NO. 21-00093 WRP
                                        INFORMATION
                  Plaintif f ,          18 u.s.c. § 13;
                                        H. R.S. §§ 286 - 102 , 286 - 136
            vs.                         40 U. S . C . 1315(c) ,
                                        32 C.F . R. 634 . 25(f) ,
WILLIAM Y. SANCHEZ ,                    H. R . S. § 431:l0C- 1 04
                                        Citation Nos .: El066832 /H-10
                                                            El066833 /H-10
                  Defendan t .
                                        A & P Da te : 20 Jul 21


                                 INFORMATION

                                    COUNT 1
              (18 U. S . C. 13 ; H. R.S . §§ 286- 102 , 286-136]
                       (Citatio n No. El066832 /H-10)
                            (No driver's license)

            The United Sta t es Attorney charges that :

            On or about March 31, 202 1, on Whee l er Army Ai r f i e l d ,

 Hawaii , a place within the special maritime and territor ia l

 jurisdic tion of the United States ,     in the District of Hawaii ,

 WILLIAM Y. SANCHEZ, defendan t he re in, did unlawfu lly ope r ate a
Case 1:21-po-00093-WRP Document 1 Filed 07/14/21 Page 2 of 3              PageID #: 2




motor vehic l e upon a public street , road , or highway without a

valid ope r ator ' s license.

              Al l in viola ti on of Hawaii Revised Sta t utes 286-102 and

286-136, a federal offense pursuant to Title 18, United States

Code , Section 13 .

                                       COUNT 2
      (40 U.S . C . 1315(c) ; 32 C . F.R . 63 4. 25(f); H. R . S. 431 : l0C-1 0 4]
                          (Citation No. El066833IH- 10)
                             (Driving wlout Insurance)

               The Un i ted States Attorney further charges that :

               On or about March 31, 2021, on Wheeler Army Airfield ,

Hawa ii, a place within the special maritime a n d territorial

jurisdict i on of the United States , in the Di strict of Hawaii,

WILL I AM Y. SANCHEZ , defendant herein , unlawfully operated a motor

veh icle upon a public street, road, or highway without valid

i nsurance .

 II
 II
 II
 II
 II
 II

 II

 II
 II

 II



                                            2
Case 1:21-po-00093-WRP Document 1 Filed 07/14/21 Page 3 of 3                   PageID #: 3




           All in violation of Hawaii Revised Statutes, Section

431 : l0C-104, Title 40, United States Code , Section 1315(c), a n d

Title 32, Code of Federal Regulations , Secti on 634 . 25(f).

           DATED:   July 7 , 2021, Honolulu, Hawaii.



                                   JUDITH A. PHILIPS
                                   Acting United States Attorney
                                   District of Hawaii

                                      KOPE(KY,JONATHA   Digita lly signed by
                                                        KOPECKY JONATHAN.l.1376438240
                                   By N.l.1376438240    Date: 2021.07.1308:46:36 · 10'00'


                                     JONATHAN L. KOPECKY
                                      Special Assistant U. S . At t orney


                                   Attorneys for Plaintiff
                                   UNITE D STATES OF AMERICA




 U.S. v . WILLIAM Y. SANCHEZ
 PO. No . 21-00093 WRP
 Citation Nos .: E1066832/H-10
                   E1066833/H-10
 " INFORMATION "


                                     3
